DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 3 and 8-9 have been previously canceled. Claims 16-23 have been added. Claims 1-2, 4-7, and 10-23 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 5/9/2022, with respect to claims 1-2, 4-7, and 10-23 have been fully considered and are persuasive.  The rejection of 2/11/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-7, and 10-23 allowed.
The following is an examiner’s statement of reasons for allowance:
Friedel et. al. (IDS: DE102009014436A1) hereinafter Friedel discloses a liquid tank with an accumulator and a pump. Leonard (US 2009/0101656 A1) hereinafter Leonard discloses a reversable pump. However, Friedel nor Leonard, either alone or in combination anticipate or render obvious, “a pressure accumulator, connected to the at least one line, configured to generate, by means of the pump, a pressure in the at least one line outside of the operating phase, and a ventilating element, which can be transitioned into an open position and into a closed position, configured to be arranged along the at least one line, wherein, outside of the operating phase, a pressure impulse within the at least one line can be generated by the pressure generated by the pressure accumulator and a subsequent transition of the ventilating element into the open position in order to drain the line of the liquid.” as disclosed in claim 1 and similarly in claim 12. Claims 2, 4-7, 10-11, and 13-23 are allowed because they depend on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Examiner, Art Unit 3747